03/11/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0587


                                       DA 19-0587
                                    _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                          ORDER

 MARK ALAN MENDOZA,

              Defendant and Appellant.
                                _________________

       Appellant has filed a motion for an extension of time to file the reply brief in the
referenced matter.
       IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
April 9, 2021, within which to file his reply brief.
       No further extensions will be granted.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 11 2021